Case 1:21-cv-01791-WFK-TAM Document 15 Filed 07/23/21 Page 1 of 1 PageID #: 58



David A. Berger
Direct: 212.616.7080
dberger@abv.com




                                          July 23, 2021


BY ECF

 Mazin A. Sbaiti, Esq.
 Sbaiti & Company, PLLC
 J.P. Morgan Chase Tower
 2200 Ross Avenue, Suite 4900W
 Dallas, Texas 75201


          Black Mountain Equities, Inc. v. American Stock Transfer & Trust Company, LLC
                                  (Case No. 1:21-cv-01791-WFK-TAM)


 Dear Mazin:

                On behalf of Defendant American Stock Transfer & Trust Company, LLC
(“AST”), I have attached AST’s Notice of Motion, Memorandum of Law in support of AST’s
motion to dismiss Plaintiff’s Complaint and the supporting Declaration of David A. Berger.
Pursuant to Rule III(G)(1) of the Court’s Individual Motion Practices and Rules, only this letter
but not the attached moving papers will be filed by ECF; we will then file these papers together
with our reply papers once the motion has been fully briefed.


                                                            Sincerely,



                                                            David A. Berger

 Attachments
